          Case 2:20-mj-05155-DUTY Document 11 Filed 10/26/20 Page 1 of 1 Page ID #:21
                                                               ...._..~,~.,r,_~~.~ ..m ._..~
                                                                                                          t:1.~=FMK, L~ '          r r~ ~        !
                                                                                                             ~                                   ;


                                                                                                                  OCT 2 6 2[20
                                                                                                        CAN"~~.~4L~i..      ~l ~: ~.    •~3` ~`~, ~
                                                                                                       :v                              nr
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
United States of America                                                   CASE NUMBER:

                                                                                                   20-MJ-5155-DUTY
                                                        PLAINTIFFS)
                                   V.
Shelia Ann Larvingo                                                            FINAL COMMITMENT AND WARRANT OF REMOVAL

                                                                                    Southern           District of           California
                                                      DEFENDANT(S). ~ At
                                                                                                         (Wiry)

To: United States Marshal for the Central District of California

The above-named defendant is hereby remanded to your custody and you are hereby ORDERED to remove him/her forthwith, along
with a certified copy ofthis Commitment,to the custodian of a place of confinement within the District of Origin, approved by the
Attorney General ofthe United States, where the defendant shall be received and safely kept until discharged in due course of law.

This defendant was arrested in this District after the filing of a(n):
❑ Indictment                 ❑          Information                   ❑        Complaint                  ❑          Order of court
❑     Pretrial Release       ❑          Probation                             Supervised Release          ❑          Violation Notice
      Violation Petition                Violation Petition                    Violation Petition

charging him or her with (brief description of offense)


L~ in violation of Title 18                                  United States Code, Section (s) 3583

❑     in violation of the conditions of his or her pretrial release imposed by the court.

❑     in violation of the conditions of his or her supervision imposed by the court.
The defendant has now:
 G~
  duly waived arrival of process.
  duly waived identity hearing before me on 10/26/2020
 I~
I~duly waived preliminary hearing before me on 10/26/20 in this district
  ❑
  had a preliminary hearing before me on                                               ,and it appears that there is probable cause
  to believe that the offense so charged has been committed and that the defendant has committed it.
❑ had an identity hearing before me on                                        ,and it appears that the defendant is the person
  named as charged, and:
  ❑ Bail has been set at $                                   but has not been posted.
       No bail has been set.
  L~ Permanent detention has been ordered.
  D Temporary detention has been ordered.              ~i _
                                                                 /i./
                                                                   .
Date      ~                                                  United States Magistrate Judge
                                                                      RETURN
Received this commitment and designated prisoner on                                                       ,and on
committed him to                                                                                 and left with the custodian at the same time
a certified copy of the within temporary commitment.
                                                             United States Marshal, Central District of California

Date                                                         Deputy

M-15 (01/09)                                 FINAL COMMITMENT AND WARRANT OF REMOVAL
